March 17, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 07/12/2021.  These drawings are approved.

Specification

The disclosure is objected to because of the following informalities: In paragraph [0001] of the specification under “CROSS-REFERENCE TO RELATED APPLICATIONS” section of the specification, Applicant needs to insert - - now abandoned - - after “This application is a continuation of U.S. Patent Application. No. 16/795,533, filed February 19, 2020,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano (U.S. Patent No. 7,604,290 B1).

    PNG
    media_image1.png
    318
    222
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    218
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    323
    215
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    327
    218
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    314
    216
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    324
    215
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    329
    214
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    311
    215
    media_image8.png
    Greyscale

As for claim 1, Giordano teaches a furniture apparatus comprising: an external shell; wherein the external shell further comprises: an upper portion; a lower portion; at least two support walls coupled to the upper portion and lower portion, operable to maintain the upper portion at a height above a ground surface; at least one moveable component 14 operatively connected to at least one of the upper portion, lower portion, and either of the support walls; and at least one internal chamber below the upper portion.  
As for claim 2, Giordano teaches that the at least one internal chamber is accessible through the at least one moveable component.  
As for claim 3, Giordano  teaches that the at least one moveable component is permanently attached to at least one of upper portion, lower portion, and either of the support walls on at least a portion of at least one edge of at least one of upper portion, lower portion, and either of the support walls.  
As for claim 4, Giordano teaches that the at least one internal chamber has dimensions configured to store at least one cushion that is operable to seat users on the upper portion.  

As for claim 6, Giordano teaches that the at least one internal chamber can -20-Docket No. IDCRL.001 be made of synthetic materials.  
As for claim 7, Giordano teaches that the at least one internal chamber can be made of a combination of natural materials and synthetic materials.
As for claim 9, Giordano teaches that the lower portion of the external shell is lifted from the ground surface.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuma et al (U.S. Patent Application Publication No. 2015/0130233 A1).

    PNG
    media_image9.png
    279
    220
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    258
    217
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    214
    248
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    216
    280
    media_image12.png
    Greyscale

As for claim 1, Thuma et al teach a furniture apparatus comprising: an external shell; wherein the external shell further comprises: an upper portion; a lower portion; at least two support walls coupled to the upper portion and lower portion, operable to maintain the upper portion at a height above a ground surface; at least one moveable component 14 operatively connected to at least one of the upper portion, lower portion, and either of the support walls; and at least one internal chamber 82 below the upper portion.  
As for claim 2, Thuma et al teach that the at least one internal chamber is accessible through the at least one moveable component.  
As for claim 3, Thuma et al teach that the at least one moveable component is permanently attached to at least one of upper portion, lower portion, and either of the support walls on at least a portion of at least one edge of at least one of upper portion, lower portion, and either of the support walls.  
As for claim 4, Thuma et al teach that the at least one internal chamber has dimensions configured to store at least one cushion that is operable to seat users on the upper portion.  
As for claim 5, Thuma et al teach that the at least one moveable component is configured to hermitically seal the at least one internal chamber.

As for claim 7, Thuma et al teach that the at least one internal chamber can be made of a combination of natural materials and synthetic materials.
As for claim 9, Thuma et al teach that the lower portion of the external shell is lifted from the ground surface.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Thuma et al (U.S. Patent Application Publication No. 2015/0130233 A1) in view of Arnold et al (U.S. Patent Application Publicaion No. 2003/0230912 A1).
Thuma et al teach the structure substantially as claimed including that that external shell is made of an all-weather resin wicker but does not teach that the external shell also includes a durable powder-coated steel. However, Arbold et al teach the use of a powder-coated steel.  It would have been obvious and well within the level of ordinary skill in the art to modify the article of furniture, as taught by Thuma et al, to include a powder-coated steel, as taught by Arnold et al, so that the external shell can exhibit a specific color chosen by the manufacturer or the consumer.

Thuma et al teach the structure substantially as claimed (See 102(a)(1) rejection of claims 1-7 and 9 above) but does not teach a back chamber.

    PNG
    media_image13.png
    218
    263
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    259
    220
    media_image14.png
    Greyscale

 However, Ward et al teach the concept of including a back chamber 104 in a furniture apparatus; wherein the back chamber is adjustable in a plane relative to the base chamber such that the back chamber is operable to seat users to be old (See the specification where it reads “
By providing the angle part 104a, a user of the cooler seat can be seated in a comfortable, semi-reclined position rather than a pure upright position. Further, in this semi-reclined position, cooler seat 100 is very stable.”).  It would have been obvious and well within the level of ordinary skill in the art to modify the furniture apparatus, as taught by Thuma et al, to include a back chamber, as taught by Ward et al, since it would provide an additional compartment for storage.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Thuma et al (U.S. Patent Application Publication No. 2015/0130233 A1) in view of Ward et al (U.S. Patent No. 7,559,602 B2), as applied to claim 10 above, and further in view of Arnold et al (U.S. Patent Application Publication No. 2003/0230912 A1).
Thuma et al in view of Fair teach the structure substantially as claimed including that that external shell is made of an all-weather resin wicker but does not teach that the external shell also includes a durable powder-coated steel. However, Arnold et al teach the use of a powder-coated steel.  It would have been obvious and well within the level of ordinary skill in the art to modify the article of furniture, as taught by Thuma et al in view of Ward et al, to include a powder-coated steel, as taught by Arnold et al, so that the external shell can exhibit a specific color chosen by the manufacturer or the consumer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636